Title: From George Washington to a Board of General Officers, 4 July 1780
From: Washington, George
To: 



Gentn
Head qrs [Preakness, N.J.] July 4. 1780

I have the Honor to transmit You such papers and Resolutions in my possession as respect the appointments of Brigadier Generals Hand & Irvine and the dispute between them, which the Board will be pleased to return with their proceedings in the case. The appointment of Genl Hand will be found in the Journals of Congress in 1777—page 107: Genl Irvine’s in those of May 1779—page 7.
Besides the papers respecting Generals Irvine & Hand—I inclose the Board a State of Sundry Facts respecting Lt Colo. Conway and Other Officers of the Jersey line—and request that they will give me their opinion upon it. I have the Honor to be with great respect & esteem Gentn Yr Most Obedt St

G.W.

